HANDLE FOR EXOTHERMIC MOLD WITH SPRING CONNECTORS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/14/21, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  
Election/Restrictions
Claims 1-21 allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 4/28/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 16-20, directed to the non-elected Invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stephen Lieb on 9/8/2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) A handle clamp for an exothermic mold comprising: a pair of grips; a pair of legs connected with respective ones of the grips, the legs arranged to move toward and away from one another in response to motion of the grips; a plurality of engagement rods disposed on each of the legs, wherein the engagement rods on each leg are adapted to engage with respective sections of the exothermic mold; one or more brackets, each said bracket rotatably disposed on one of the rods; and a detent mechanism to releasably hold each said bracket in one of a plurality of angular positions of each said bracket with respect to a respective one of the rods.
Claim 16. (Currently Amended) A method for forming a weld comprising the steps of: providing an exothermic mold formed from a plurality of mold sections wherein the mold sections comprise rod engaging holes, stabilizer holes, and a mold cavity; providing a handle clamp, the handle clamp comprising: a pair of grips; a pair of legs connected with respective ones of the grips, the legs arranged to move toward and away from one another in response to motion of the grips; a plurality of engagement rods disposed on each of the legs, wherein the engagement rods on each leg are adapted to be inserted into engaging holes of respective mold sections of the plurality of mold sections
Claim 21 (Currently Amended): A handle clamp for an exothermic mold comprising: a pair of grips; a pair of legs connected with respective ones of the grips, the legs arranged to move toward and away from one another in response to motion of the grips; a plurality of engagement rods disposed on each of the legs, wherein the engagement rods on each leg are adapted to engage with respective sections of the exothermic mold; one or more brackets, each said bracket rotatably disposed on a respective one of the rods; and a detent mechanism to releasably hold each said bracket in one of a plurality of angular positions of each bracket with respect to the one of the respective rod, wherein the detent mechanism includes a force applying member configured to bias each said bracket towards a respective one of the legs.
Allowable Subject Matter
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance: The closest art identified, Harger (US 6382496) teaches a handle clamp (10) for an exothermic mold (M) comprising: a pair of grips (26); a pair of legs (16) connected with respective grips, legs arranged to move toward and away from one another; a plurality of engagement rods (18) on disposed on each of the legs, wherein the engagement rods engage sections of an exothermic mold (Fig. 1); one or more brackets (20), each bracket rotatably disposed on the rods (18).  Harger does not teach a detent mechanism to releasably hold each bracket in one of a plurality of angular positions of each bracket with respect to a respective one of the rods.  For similar reasons, independent claims 16 and 21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723